Citation Nr: 0201958	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  01-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected residuals of a left little finger fracture 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1968 to October 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in December 2001.  



FINDINGS OF FACT

1.  The service-connected shell fragment wound fracture 
residuals of the left little finger are shown to include pain 
in the left hand, mild tenderness and swelling of the left 
little finger and actual limited movement manifested by a 
lack of complete dorsiflexion by 10 degrees and complete 
palmar flexion by 18 degrees.  

2.  The veteran is shown to have x-ray evidence of retained 
metallic fragments; a functional limitation due to that more 
nearly approximates that of extremely unfavorable ankylosis 
is demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 10 
percent for the service-connected residuals of a fracture of 
the left little finger are met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a including Diagnostic Codes 5003, 5010, 5156, 5227 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Historically, the veteran was granted service connection for 
residuals of a shell fragment wound causing a fracture to the 
left little finger in October 1982.  The veteran's service-
connected disability was rated as noncompensable under 
Diagnostic Code 5227.  

A VA examination in June 1994 revealed a 10 degree ulnar 
angulation at the fifth proximal interphalangeal joint.  The 
fifth proximal interphalangeal joint lacked full flexion by 
10 degrees.  All other fingers had normal ranges of motion.  
The veteran had normal grip and grasp, although the fifth 
finger did not fully participate.  Normal fine and gross 
manipulation were noted.  The fracture was clinically well-
healed.  The thumb tip touched all fingertips and the 
transverse palmar fold.  Temperature, color and vasculature 
were normal.  

The impression was that of status post fracture of the left 
hand, involving the fifth middle phalanx.  X-ray studies 
performed in conjunction with the examination revealed 
evidence of an old healed fracture that involved the 
articular surface with residual radiopaque foreign bodies.  
The finger was otherwise unremarkable.  There was a small 
radiopaque foreign body within the soft tissues between the 
second and third digits.  No other significant findings were 
noted.  

The veteran submitted his claim for increase in October 2000.  
At that time, the veteran again asserted that he experienced 
severe pain in the left hand, especially while performing his 
job as a carpenter.  The veteran also noted that the injury 
to his left little finger in service was not just a fracture; 
but rather, the veteran explained that the entire finger was 
shattered as a result of the inservice injury.  

At a VA examination in November 2000, the veteran reported 
having constant pain in the left hand, especially on use.  An 
examination of the left hand showed mild swelling and 
tenderness of the fifth "TIP" joint.  There was no heat or 
erythema.  Temperature, color, and vasculature were normal.  
All digits had normal range of motion with the exception of 
the fifth "TIP" joint which lacked complete dorsiflexion by 
10 degrees and complete palmar flexion by 18 degrees.  The 
thumb tip touched all fingertips and the transverse palmar 
fold.  

The veteran was noted to have normal grip and grasp with 
normal fine and gross manipulation, but the fifth finger did 
not fully participate in either.  There was no thenar or 
hypothenar atrophy noted.  No shrapnel was palpable.  X-ray 
studies showed an old bullet fracture with metallic fragments 
superimposed over the base of the middle phalanx of the small 
finger.  There was also some metallic density consistent with 
ballistic fragment in the web space between the index and 
long finder.  There was no evidence of any other fracture, 
dislocation or other significant bone, joint or soft tissue 
abnormality.  

The veteran appealed that determination and requested a 
hearing before a Member of the Board.  That hearing was held 
in December 2001 before the undersigned Member of the Board 
sitting in Washington, DC.  

The veteran testified that he experienced constant pain in 
the left hand with throbbing.  The veteran also noted that 
his left hand swelled sometimes when he held or squeezed 
objects.  The veteran indicated that he had not received any 
private or VA treatment for the service-connected disability 
because he was told that nothing could be done for him.  

The veteran testified during the hearing that he took Advil 
for the pain and that the disability was worse during the 
winter.  When asked about movement of the finger, the veteran 
demonstrated that he could not flex the finger to within two 
inches of the palm.  


II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2001), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's service-connected residuals of a left little 
finger fracture is rated under Diagnostic Code 5227 which 
states that ankylosis of any finger other than the thumb, 
index finger and middle finger (major or minor upper 
extremity) warrants a no percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2001).  A note which follows the 
Diagnostic Code provides that extremely unfavorable ankylosis 
of the finger may be rated as amputation under 38 C.F.R. § 
4.71a, Diagnostic Code 5156 (2001).  

Under Diagnostic Code 5156, a 10 percent rating is assigned 
for amputation of the little finger without metacarpal 
resection, at the PIP joint or proximal thereto.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules are observed: (1) ankylosis of both the MCP 
and PIP joints, with either joint in extension or in extreme 
flexion, will be rated as amputation; (2) ankylosis of both 
the MCP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) with only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; and (4) with the thumb, the carpometacarpal 
joint is to be regarded as comparable to the MCP joint of 
other digits.  38 C.F.R. § 4.71a (2001).  

In this case, the evidence demonstrates that the veteran 
sustained a shrapnel wound with fracture to the left little 
finger, requiring surgical treatment during service.  

After service, the medical evidence, to include VA 
examinations in June 1994 and November 2000, shows that the 
veteran's service-connected left little finger disability 
results in mild swelling and tenderness of the fifth "TIP" 
joint.  The "TIP" joint was noted to lack complete 
dorsiflexion by 10 degrees and complete palmar flexion by 18 
degrees.  It is pertinent to note that a no percent rating is 
assignable for ankylosis under Diagnostic Code 5227.  

However, when findings do demonstrate extremely unfavorable 
ankylosis of the left little finger, a 10 percent rating 
under Diagnostic Code 5156 as consistent with amputation is 
warranted.

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The present record in this case indicates that he has such 
disabling pain or functional impairment resulting from his 
service-connected disability to warrant consideration of 
assignment of a 10 percent rating under the diagnostic 
criteria discussed above, including the criteria of 38 C.F.R. 
§§ 4.40. and 4.45 (2001).  

That is, there is objective evidence of additional range of 
motion loss due to pain on use or during flare-ups.  DeLuca, 
supra.  As there was evidence of pain on motion, such a 
finding could permit the assignment of a 10 percent rating 
under Diagnostic Code 5227.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  

At the recent hearing, the veteran demonstrated to the 
undersigned Member of the Board an inability to bring the 
digit to within two inches of the palm.  This finding in the 
Board's opinion more nearly approximates a functional 
limitation manifested by pain that equates to extremely 
unfavorable ankylosis of the little finger of the veteran's 
minor hand.  As such, a 10 percent rating is assignable under 
Diagnostic Code 5156 as amputation at the level of the 
proximal interphalangeal joint.  

The Board must also point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether a compensable rating is 
warranted for the service-connected residuals of a left 
little finger fracture in light of the new law.  Nonetheless, 
the Board finds that, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in a 
February 2001 rating decision, an August 2001 Statement of 
the Case that a compensable rating was not warranted based on 
findings in recent VA examinations and x-ray studies.  The 
veteran was informed that medical evidence did not show 
objective evidence of arthritis on x-ray, amputation or 
extremely unfavorable ankylosis of the left hand.  That is 
the key issue in this case, and the rating decision, as well 
as the Statement of the Case informed the veteran what was 
needed to substantiate his claim.  

Moreover, the veteran was notified of the evidence needed to 
substantiate his claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, 
Statement of the Case and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

The veteran testified at his personal hearing in December 
2001 that there were no outstanding treatment reports or 
other medical evidence to be submitted in support of his 
claim for increase.  Importantly, the veteran testified that 
he did not seek medical treatment for the service-connected 
disability.  While VA has a duty to assist veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  
The veteran has also been afforded a VA examination to fully 
evaluate the current severity of the service-connected 
disability.  

In the circumstances of this case, to remand the case with 
regard to this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not indicated in this 
case with respect to the claims for increase.  



ORDER

An increased rating of 10 percent for the service-connected 
residuals of a left little finger fracture is granted, 
subject to the regulation controlling disbursement of VA 
monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

